THE COURT.
This appeal is from a judgment directing the defendant and appellant to pay to the plaintiff and respondent the sum of fifty dollars per month for the support of the illegitimate minor child of plaintiff and defendant. The respondent has filed no brief herein either originally or after the issuance and service upon her of an order to show cause. We have, however, examined the entire record with a view to determining the merits of the only two points presented by the appellant upon this appeal. [1] As to the first of these, to the effect that the evidence was not sufficient to justify the court in making the judgment appealed from, we find the appellant's contention in this regard to be utterly without merit, and the findings of fact and conclusions of law of the trial court to be fully supported by the evidence in the case. [2] As to appellant's second contention that the court did not require, nor did the plaintiff offer, upon the trial any evidence showing the amount of money necessary for the support and maintenance of the alleged minor child, we find it also to be without the semblance of merit. The trial court had the parties before it and investigated the station in life of each as well as the earning capacity of the defendant and the condition and needs of the mother and child. The evidence educed as to these matters furnished the trial court all that was necessary to enable it to determine what amount would be reasonable for the support of the child. The order made thereon was moderate and was fully supported by the evidence in the case.
The judgment is affirmed. *Page 754